 

AO 88 (11/91) Subpoena Iraenircase CV O07 7 BRO or GP SERVICE t> Pitted 06/ SEPT TTT | ij {|| il il

 

 

 

 

DATE: PLACE: 2019052410402
SERVED 6/4/2019 8:57 PM 600 CORAL WAY UNIT 42 CORAL GABLES FL 33134
SERVED ON: MARK SCOTT MANNER OF SERVICE: RULE 45, FEDERAL CIVIL RULE

ACCEPTED BY: MARK SCOTT
RELATIONSHIP/TITLE: SELF

SERVED BY Luis Mea,
CRS He 2.39 3

 

SERVING: SUMMONS AND CLASS ACTION COMPLAINT

TITLE

PROCESS SERVER

DECLARATION OF SERVER

Description of Person Receiving Document(s):

SEX:M__ AGE:36-50 HEFGHT-: 5'4"-5'8"

WEIGHT: OVER 200 LBS, SKIN: WHITE

HAIR: SALTPEP. OTHER: BALDING

iX] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service.
| dectare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
this Certification of Service is true and correct.

 

2009 MORRIS AVENUE

  

UNION, NJ 07083

EXECUTED ON: 6/4/2019 8:57 PM

ATTORNEY: MICHAEL L. BRAUNSTEIN, ESQ,
PLAINTIFF: CHRISTINE GRABLIS, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
DEFENDANT: SIMILARLY SITUATED
VENUE: ONECOIN LTD., A FOREIGN CORPORATION, ET AL
DOCKET: DISTRICT
FEE: 119 CV 04074
0.00

 

Rule 45, Federal Rules of Civil Procedure, Parts C & D:

(c} PROTECTION OF PERSONS SUBJECT TO SUBPOENAS

(1} A party or an attorney responsible for the issuance and service of a subpoena shail take
reasonable steps to avoid imposing undue burden or expense on @ person subject to that
subpoena. The court on behalf of which the subpoena was issued shail enforce this duty and
impose upon the party or attorney in breach of this duty an appropriate sanction, which may
inctude, but not limited to, lost earnings and a reasonable atiorney's fee,

(2A) A person commanded to preduce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in
person at the place of preducticn or inspection unless commanded to appear for deposition,
hearing or trial.

(B} Subject to paragraph (d}{2) of this rule, person commanded to produce and permit
inspection and copying may, within 14 days affer service of the subpoena or before the tirne
specified for compliance if such time ts less than 14 days afer service, serve upon the party or
attorney designated in the subpoena written objection tc inspection or copying of any or all of
the designated materials or of the premises. if objection is made, the party serving the
subpoena shalt not be entitled to inspect and copy the materials or inspect the premises
except pursuant to an order of the court by which the subpoena was issued. If objection has
been made, the party serving the subpoena may, upon notice to the person commanded to
produce, move at any time for an order to compel the production. Such an order to cornpel
production shall protect any person who is not a party or an officer of 4 party from significant
expense resulting from the inspection and copying commanded.

(3}(A) On timely motion, the court by which a subpoena was issued shail quash or modify the
subpoena if it
()) fails to alow reasonable time for compliance;

(i) requires a person who /s not a party or an officer of a party to travel to a place more than
106 mites from the place where that person resides, is employed or reguiarly transacts
business in person,

except that, subject to the provisions of clause {¢}(3)(S\ili) of this rule, such a person
may in order to attend trial be commanded to travel from any such place within the state
inwhich the trial is heid, or

Gil} requires disclosure of priviieged or other protected matter and no exception or
waiver applies, or

(iv) subjects a person to undue burden.

(B) if a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or
commercial information, or

(i}} requires disclosure of an unrelained expert's opinion or information not describing
specific events of occurrences in dispute and resulting from the expert's study made not
at the request of any party, or

(il) requires a person who is not a patty or an officer of a party to Incur substantial
expense to travel more than 700 miles to attend trial, the court may, to protect a person
subject to or affected by the subpoena, quash or modify the subpoena or, if the party in
whose behalf the subpoena is issued shows a substantial need for the testimony or
material that cannot be otherwise met without undue hardship and assure that the
person to whom the subpoena is addressed will be reasonably compensated, the court
may order appearance or production only upon specified conditions.

(d) DUTIES IN RESPONDING TO SUBPOENA.

(1) Apersen responding to @ subpoena to produce documents shall produce them as
they are kept in the usual course of business or shall organize and label them to
correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged
oF subject to protection as trial preparation materials, the claim shall be made expressly
and shall be supported by a description of the nature of the documents,

communications, or things not produced that is sufficient to enable the demanding party
to contest the claim.
